J-S56038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

MICHAEL TODD TRUMBORE,

                     Appellant                No. 109 MDA 2014


       Appeal from the Judgment of Sentence December 2, 2013
            in the Court of Common Pleas of Berks County
          Criminal Division at No.: CP-06-CR-0003123-2011




COMMONWEALTH OF PENNSYLVANIA,            IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

MICHAEL TODD TRUMBORE,

                     Appellant                No. 110 MDA 2014


       Appeal from the Judgment of Sentence December 2, 2013
            in the Court of Common Pleas of Berks County
          Criminal Division at No.: CP-06-CR-0003124-2011



COMMONWEALTH OF PENNSYLVANIA,            IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

MICHAEL TODD TRUMBORE,

                     Appellant                No. 111 MDA 2014
J-S56038-14




       Appeal from the Judgment of Sentence December 2, 2013
            in the Court of Common Pleas of Berks County
          Criminal Division at No.: CP-06-CR-0003158-2011




COMMONWEALTH OF PENNSYLVANIA,            IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

MICHAEL TODD TRUMBORE,

                     Appellant                No. 112 MDA 2014


       Appeal from the Judgment of Sentence December 2, 2013
            in the Court of Common Pleas of Berks County
          Criminal Division at No.: CP-06-CR-0003199-2011



COMMONWEALTH OF PENNSYLVANIA,            IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

MICHAEL TODD TRUMBORE,

                     Appellant                No. 113 MDA 2014


       Appeal from the Judgment of Sentence December 2, 2013
            in the Court of Common Pleas of Berks County
          Criminal Division at No.: CP-06-CR-0004029-2011




                                 -2-
J-S56038-14


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 27, 2014

        Appellant, Michael Trumbore, appeals from the judgment of sentence

entered after his open guilty plea to robbery, and his negotiated guilty pleas

to fleeing and eluding a police officer, theft by deception, and two counts of

theft by unlawful taking.1 Specifically, Appellant argues that the trial court

erred in denying his post-sentence motion to withdraw his guilty pleas,

challenges the discretionary aspects of his sentence, and claims ineffective

assistance of plea counsel. We affirm.

        On June 8, 2011, Appellant robbed a bank after giving the teller a note

demanding money and advising he had a gun.           On June 28 and July 14,

2011, Appellant stole vehicles from two different car dealerships. Between

July 13 and 16, 2011, Appellant took brass cemetery vases or urns from a

local cemetery. On July 18, 2011, officers attempted to stop Appellant in a

vehicle because of outstanding warrants for his arrest.         Appellant fled,

making illegal passes, running red lights, and travelling at a high rate of

speed, which resulted in him crashing into a sign. Officers apprehended him

when he attempted to flee on foot.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 18 Pa.C.S.A. § 3701(a)(1)(ii), 75 Pa. C.S.A. § 3733(a), and 18 Pa.C.S.A.
§§ 3922(a)(1), and 3921(a), respectively.



                                           -3-
J-S56038-14



        The Commonwealth charged Appellant with the above crimes at five

different docket numbers.         On September 10, 2012, Appellant entered an

open guilty plea to the charge of robbery for his June 8, 2011 bank theft.

On November 7, 2012, Appellant entered negotiated pleas to the remaining

charges resulting from his actions between June 28 and July 18, 2011, and,

the same day, the trial court sentenced Appellant to not less than eight nor

more than twenty years’ incarceration on the robbery charge, with the

remaining sentences to run concurrently.

        Appellant timely filed a post-sentence motion on November 19, 2012,

which the court denied the same day.2 On December 17, 2012, Appellant

timely appealed, alleging, in pertinent part, that the court erred in denying

him his right of allocution pursuant to Pennsylvania Rule of Criminal

Procedure 704.         The Commonwealth and the trial court agreed with

Appellant.    On August 27, 2013, a panel of this Court vacated the trial

court’s November 7, 2012 judgment of sentence and remanded for re-

sentencing as requested by the parties and the trial court.

        On December 2, 2013, the court held a re-sentencing hearing, with

Appellant appearing via teleconference. The court provided Appellant with

his right of allocution, and again sentenced him to an aggregate term of not

less than eight nor more than twenty years’ incarceration. On December 11,


____________________________________________


2
    November 17, 2012 fell on a Saturday.



                                           -4-
J-S56038-14



2013, Appellant filed a post-sentence motion requesting to withdraw his

guilty pleas because he had not received a psychiatric evaluation prior to

entering them. On December 17, 2013, the court denied Appellant’s motion

without a hearing.         Appellant timely appealed on January 14, 2014.3

Current conflict counsel was assigned after the court granted Appellant’s

petition to remove his plea counsel.             On February 7, 2014, this Court

consolidated Appellant’s five cases for purposes of appeal.

       Appellant raises three issues for this Court’s review:

       A.    Whether the [c]ourt sanctioned a manifest injustice when
       it denied [Appellant’s] motion to Withdraw his Guilty Plea after
       [Appellant] was deemed to meet the M’Naghten[4] Standard in
       another Pennsylvania County for charges that occurred in the
       same time period(s) of the charges for which it was sentencing
____________________________________________


3
  Appellant filed a timely Rule 1925(b) statement of errors pursuant to the
court’s order on February 28, 2014. The court filed an opinion on March 18,
2014. See Pa.R.A.P. 1925.
4
    Under the M’Naghten Rule:

       . . . to establish a defense on the ground of insanity, it must be
       clearly proved that, at the time of committing the act, the party
       accused was [laboring] under such a defect of reason, from the
       disease of the mind, as not to know the nature and quality of the
       act he was doing, or if he did know it that he did not know he
       was doing what was wrong.

       Commonwealth v. Woodhouse, 401 Pa. 242, 249-52, 164
       A.2d 98, 103 (1960) (quoting M’Naghten’s Case, 10 Cl. & Fin.
       200, 8 Eng.Rep. 718 (1873).

Commonwealth v. Parsons, 969 A.2d 1259, 1263 n.3 (Pa. Super. 2009)
(en banc), appeal denied, 982 A.2d 1228 (Pa. 2009).



                                           -5-
J-S56038-14


      [Appellant] and Berks County trial counsel had not investigated
      and/or fully explained to the court those findings and the
      significance of [Appellant’s] mental health status as a defense or
      mitigating circumstance to justify less than an aggravated range
      minimum with a statutory limit maximum?

      B.   Whether the sentence imposed in this matter is excessive
      and was an abuse of discretion which did not take into account
      the mitigating circumstances regarding his mental health issues?

      C.     Whether [trial counsel] rendered ineffective assistance of
      counsel in the timing of his motion to withdraw guilty plea, for
      failing to investigate and present a mental health defense and/or
      using the mental health issue of [Appellant] as a mitigating
      circumstance to justify a lesser sentence?

(Appellant’s Brief, at 8).

      In Appellant’s first issue, he challenges the trial court’s denial of his

post-sentence motion to withdraw his September 10 and November 7, 2012

guilty pleas.   (See id. at 14-16).   Specifically, Appellant argues that the

pleas “were not knowing, intelligent and voluntary . . . because of his

significant mental health history” and that the court “abused its discretion

[in failing] to withdraw the plea[s] and investigate his mental health issues

in any manner.” (Id. at 14). Appellant’s claim lacks merit.

      “[A] defendant who attempts to withdraw a guilty plea after

sentencing must demonstrate prejudice on the order of manifest injustice

before withdrawal is justified.   A showing of manifest injustice may be

established if the plea was entered into involuntarily, unknowingly, or

unintelligently.”   Commonwealth v. Yeomans, 24 A.3d 1044, 1046 (Pa.

Super. 2011) (citations and internal quotation marks omitted).


                                      -6-
J-S56038-14


      Further,

                   [i]n order for a guilty plea to be
            constitutionally valid, the guilty plea colloquy must
            affirmatively show that the defendant understood
            what the plea connoted and its consequences. This
            determination is to be made by examining the
            totality of the circumstances surrounding the entry of
            the plea. [A] plea of guilty will not be deemed
            invalid if the circumstances surrounding the entry of
            the plea disclose that the defendant had a full
            understanding of the nature and consequences of his
            plea and that he knowingly and voluntarily decided
            to enter the plea.

      Our law presumes that a defendant who enters a guilty plea was
      aware of what he was doing. He bears the burden of proving
      otherwise. [Commonwealth v.] Pollard, 832 A.2d [517,] 523
      [(Pa. Super. 2003)] (citations omitted). “[W]here the record
      clearly demonstrates that a guilty plea colloquy was conducted,
      during which it became evident that the defendant understood
      the nature of the charges against him, the voluntariness of the
      plea is established.” Commonwealth v. McCauley, 797 A.2d
      920, 922 (Pa. Super. 2001) [(citation omitted)].

Commonwealth v. Rush, 909            A.2d 805, 808      (Pa. Super. 2006).

Therefore, “[a] defendant is bound by the statements he makes during his

plea colloquy, and may not assert grounds for withdrawing the plea that

contradict statements made when he pled.”         McCauley, supra at 922

(citation omitted).

      Here, in his written open guilty plea statement for the charge of

robbery, Appellant stated that he did not suffer from any mental illness at

the time of entering his plea, although he previously had suffered from

“organic mental syndrome.” (Guilty Plea Statement, 9/10/12, at 2 ¶¶ 8, 9).

Appellant further stated that he was aware that he was giving up his right to


                                    -7-
J-S56038-14


a jury trial, that by pleading guilty he gave up his right to file pre-trial

motions, and that he understood the nature of the charges to which he was

pleading guilty.   (See id. at ¶¶ 11-14).     Appellant stated that he was

pleading guilty of his own free will, that he understood the maximum

possible sentence for the robbery charge, that he had limited appellate

rights, and that he was satisfied with counsel’s assistance. (See id. at 3 ¶¶

15, 18-20).

      At the September 10, 2012 hearing, the court confirmed that all of the

answers in the written statement were true and correct, that Appellant had

the opportunity to speak with his attorney about the case and that he was

satisfied with counsel’s representation, that he had not taken any medication

in the previous forty-eight hours, and that he knew what he was doing and

what his maximum possible sentence could be.         (See N.T. Guilty Plea

Hearing, 9/10/12, at 2-4).     The Commonwealth explained the robbery

charge against Appellant, and the facts it would have to prove at trial. (See

id. at 5-6).   Appellant admitted to committing the robbery in the manner

detailed by the Commonwealth. (See id. at 6).

      At the November 7, 2012 plea and sentencing hearing on Appellant’s

negotiated guilty pleas to fleeing and eluding a police officer, theft by

deception, and two counts of theft by unlawful taking, the following

exchange occurred:

      THE COURT: In the last 48 hours, have you had any kind of
      medication, drugs, or alcohol?

                                    -8-
J-S56038-14



     [APPELLANT]: No.

     THE COURT: Have you had the opportunity to speak with your
     attorney . . . ?

     [APPELLANT]: Yes.

     THE COURT: Are you satisfied with the services provided to you
     by [counsel]?

     [APPELLANT]: Yes.

     THE COURT: Have you had any medication in the last 48 hours
     related to the diagnosis of . . . organic mental syndrome[?]

                                *    *    *

     THE COURT: . . . Okay, so when did you last, if ever, have any
     medication for organic mental syndrome?

     [APPELLANT]:    I believe it was around 19─ I’m going to say
     1992.

     THE COURT: Was it medication you took?

     [APPELLANT]: Yes.

     THE COURT: You stopped taking it?

     [APPELLANT]: Yes.

     THE COURT: Why?

     [APPELLANT]: Because I felt I didn’t need it.

     THE COURT: Okay. So since you’ve been at Berks County
     Prison, has any psychiatrist said you needed medication?

     [APPELLANT]: I haven’t seen any.

     THE COURT: So then you’re in a regular cell block?

     [APPELLANT]: Yes.

                                    -9-
J-S56038-14



(N.T. Guilty Plea and Sentencing, 11/07/12, at 10-11).

      In his written negotiated plea statements, the forty-four year old

Appellant wrote that he was diagnosed with organic mental syndrome when

he was six years of age, but that he did not suffer from any mental illness at

the time of the guilty plea.      (See Guilty Plea Statements, Theft by

Deception, Theft by Unlawful Taking, Fleeing and Eluding a Police Officer,

11/07/12, at 2 ¶¶ 8, 9). Also in the written pleas, Appellant further stated

that he was aware that he was giving up his right to a jury trial, that by

pleading guilty he gave up his right to file pre-trial motions, and that he

understood the nature of the charges to which he was pleading guilty. (See

id. at ¶¶ 11-14). Appellant stated that he was pleading guilty of his own

free will, that he understood the maximum possible sentences, that he had

limited appellate rights, and that he was satisfied with counsel’s assistance.

(See id. at 3 ¶¶ 15, 18-20).

      Finally, at the November 7, 2012 guilty plea hearing and sentencing,

Appellant agreed that all of his statements in the written guilty plea

colloquies were “true and correct,” and that he understood that his

sentences for each crime of not less than three nor more than six years’

incarceration were to run concurrently with the robbery sentence.        (N.T.

Guilty Plea and Sentencing, 11/07/12, at 10; see also id. at 12). Appellant

admitted that he committed the crimes to which he was pleading guilty as

described in detail by the Commonwealth. (See id. at 15-20).

                                    - 10 -
J-S56038-14


       Accordingly, based on the foregoing, Appellant’s argument that he did

not enter into a knowing and voluntary plea because he was suffering from a

mental illness at the time of his guilty pleas lacks merit. (See Appellant’s

Brief, at 14-16). There is absolutely no evidence5 that Appellant lacked the

“ability to comprehend his position as one accused of [a crime] and to

cooperate with his counsel in making a rational defense.” Shaffer, supra at

680 (citation omitted). Therefore, we conclude that the court did not abuse

its discretion in denying Appellant’s motion to withdraw his guilty pleas.

Appellant’s first issue lacks merit.

       In Appellant’s second issue, he challenges the discretionary aspects of

his sentence.      (See Appellant’s Brief, at 16-19).   Specifically, Appellant

asserts that “[t]he sentence imposed was excessive and an abuse of
____________________________________________


5
  Appellant attached a psychiatric evaluation report to his brief in support of
this appeal. However, it is well-settled that this Court is prohibited from
reviewing items that are not part of the certified record.                See
Commonwealth v. Rush, 959 A.2d 945, 949 (Pa. Super. 2008), appeal
denied, 972 A.2d 521 (Pa. 2009) (Observing that “[t]his Court does not rely
on items dehors the record[.]”) (citation omitted). Accordingly, we will not
consider this document.

       Additionally, we note that Appellant’s undeveloped argument that his
pleas were involuntary because he “was deemed to meet the M’Naghten
Standard in another Pennsylvania County,” (Appellant’s Brief, at 8; see id.
at 16), is legally unpersuasive. See Commonwealth v. Shaffer, 449 A.2d
677, 680 (Pa. Super. 1982) (stating that “[t]he test to be applied in
determining the legal sufficiency of [a defendant’s] mental capacity to . . .
enter a plea at the time involved, is not the M’Naghten “right or wrong”
test, but rather his ability to comprehend his position as one accused of [a
crime] and to cooperate with his counsel in making a rational defense.”)
(citation, emphasis, and internal quotation marks omitted).



                                          - 11 -
J-S56038-14


discretion based on the failure to properly consider [his] psychiatric history.”

(Id. at 16). This issue is waived.

        Pennsylvania Rule of Appellate Procedure 2119 provides, in pertinent

part:

              An appellant who challenges the discretionary aspects of a
        sentence in a criminal matter shall set forth in a separate
        section of the brief a concise statement of the reasons relied
        upon for allowance of appeal with respect to the discretionary
        aspects of a sentence.        The statement shall immediately
        precede the argument on the merits with respect to the
        discretionary aspects of the sentence.

Pa.R.A.P. 2119(f) (emphasis added); see also Commonwealth v. Bruce,

916 A.2d 657, 666 (Pa. Super. 2007), appeal denied, 932 A.2d 74 (Pa.

2007) (same).

        Here, Appellant has failed to include a Rule 2119(f) statement in his

brief. (See Appellant’s Brief, at 1-20). “A failure to include the Rule 2119(f)

statement does not automatically waive an appellant’s argument; however,

we are precluded from reaching the merits of the claim when the

Commonwealth lodges an objection to the omission of the statement.”

Bruce, supra at 666. In its brief, the Commonwealth objects to Appellant’s

omission of the statement, stating that this Court “may not review the

sentencing issue raised, as [Appellant] has not sought permission for review

of his sentence.” (Commonwealth’s Brief, at 9; see id. at 7-9).




                                     - 12 -
J-S56038-14


      We agree with the Commonwealth that, because it has objected, we

are precluded from reaching the merits of Appellant’s claim. Therefore, we

deem it waived. See Bruce, supra at 666.

      In Appellant’s third issue, he alleges the ineffectiveness of counsel, but

acknowledges that this issue is not properly before us on direct appeal.

(See Appellant’s Brief, at 19-20).      We dismiss Appellant’s claim without

prejudice to him to raise it on collateral review. See See Commonwealth

v. Thomas, 54 A.3d 332, 344 (Pa. 2012), cert. denied, 134 S. Ct. 173

(2013) (applying the holding of Commonwealth v. Grant, 813 A.2d 726,

738 (Pa. 2002), that “a petitioner should wait to raise claims of ineffective

assistance of trial counsel until collateral review.”) (footnote omitted).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2014




                                     - 13 -